[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 440 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 441 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 442 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 443 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 444 
The place to which the potatoes were consigned was beyond the line of the defendant's railway, and unless it had contracted to transport them further than the western terminus of its road, the duty of the defendant required it only to diligently convey the potatoes to that point and there deliver them to the connecting carrier. (Rawson v. Holland,59 N.Y. 611.)
But the conclusion of the referee was that the defendant undertook to deliver the potatoes at East St. Louis. If that proposition is supported, the defendant was responsible for the consequences of any default or want of reasonable diligence in that respect on any part of the route, unless relieved by some limitation of liability in the contract of affreightment. *Page 446 
(Root v. Great Western R.R. Co., 45 N.Y. 524; Condict v. Grand Trunk R.Co., 54 id. 500; 4 Lans. 106.) The communications had between Shanley 
Co., the plaintiffs' assignors, and the defendant's freight agent on the subject had relation to through rates for transportation of the potatoes for Shanley  Co. from the places where they were afterwards delivered to and received by the defendant to East St. Louis. The rates for such purpose were given and accepted. The defendant's station agents at the places of shipment were by the direction of the freight agent advised of the rates. And the potatoes were delivered, and in carload lots shipped, consigned to such place of destination. They belonged to Shanley  Co., of which the station agents were also informed at the time of the delivery for shipment. The defendant's railway then had the means of connection at Fort Gratiot and Detroit with trunk lines of railroad running westerly to Chicago and St. Louis. Although the question whether what had occurred between Shanley  Co. and the defendant's agent constituted an agreement for through transportation was not free from doubt, the finding was justified that it was such that the unqualified delivery and acceptance of the potatoes may have been treated as in pursuance of a contract to transport them to the place of destination. And in view of the facts and circumstances furnished by the evidence, the conclusion of the referee was warranted that in such event there was an undertaking of the defendant to transport the potatoes to that place, unless the contract so represented was modified by some further arrangement. (Quimby v. Vanderbilt, 17 N.Y. 306; Toledo, etc., Ry. Co. v. Merriman, 52 Ill. 123; 4 Am. R. 590.) Upon that subject our attention is called to the shipping bills executed by the persons who performed the act of delivering the property, and to the receipts or bills of lading given to them by the defendant's station agents. As a general rule, the bill of lading given by a carrier to and accepted by the shipper of goods contains the contract for carriage, and in the absence of fraud, imposition or mistake, the parties are concluded by its terms as there expressed. (Long v. N.Y.C. *Page 447 R.R. Co., 50 N.Y. 76; Kirkland v. Dinsmore, 62 id. 171; Hill v.Syracuse, etc., R.R. Co., 73 id. 351.)
In this instance the receipts or bills of lading of all the potatoes which reached the place of destination, were there delivered up to the agent of the railroad company from whose custody the property was taken by the consignees. They were not produced at the trial, nor were their contents proved. The shipping bills or notes purport to have been requests of the persons subscribing them that the defendant receive the property addressed to the consignees "to be sent by the said company subject to the terms and conditions stated above and on the other side, and which are agreed to by this shipping note delivered to the company as the basis upon which their receipt is to be given for said property." Shanley  Co. had no knowledge of the making of the shipping bills, nor did they authorize the execution of them, unless it came within the power incident to the direction given to deliver the property for shipment. It seems that Shanley  Co. purchased the potatoes and directed their delivery at the defendant's stations by the persons who delivered or caused them to be taken there for such purpose.
Ordinarily a person authorized to deliver and delivering the property of another to a common carrier for shipment may by the latter be treated as having authority to stipulate for and accept the terms of affreightment, and as against the carrier the owner is bound by them. (Nelson v. Hudson River R.R. Co., 48 N.Y. 498; Shelton v. Merchants'Dispatch  Trans. Co., 59 id. 258.) The limitation of the common-law responsibility of the defendant depended upon a special contract to that effect. And the burden of proving such contract was with the defendant. To do this, the shipping bills taken and retained by it were produced. On the back of each of these were twenty-one numbered provisions in fine print. Of these bills it may be assumed that Shanley  Co. had no personal knowledge until they were produced at the trial. They were upon printed blanks kept for the purpose by the defendant, and the referee found that they were made "in conformity with the *Page 448 
general requirement or custom of the defendant on the receipt of goods for transportation;" and that Shanley  Co. "then knew it to be the universal custom of railroad companies, so far as their experience went, to require shipping bills to be executed by the shipper containing the terms and conditions of shipment upon the delivery of potatoes or similar goods to such companies for transportation." It appears by those bills that the giving of receipts by the defendant's agent was then contemplated. And the referee found that the defendant's receipts or bills of lading containing some terms and conditions for the transportation of the potatoes were so given, but that no evidence was offered to prove what those terms and conditions were. The contents of those papers constituted in part at least the contract, and for the complete proof of it they would seem to have been essential. It evidently was for that reason that defendant's counsel requested the referee to find, which he did, that the contracts executed and delivered by the defendant at the time of the shipment of the potatoes had not been proved, and thereupon insisted that without proving them the plaintiffs were not entitled to recover. There is no legal presumption to the prejudice of the plaintiffs arising out of the fact that receipts or bills of lading were given so far as relates to the contract. Those papers had, however, been delivered up at the place and time of the receipt of the property, and it may be assumed that they were accessible to the defendant. The question arises as to the effect of the terms and conditions of the shipping bills upon the rights of the plaintiffs, and to what extent they operate to relieve the defendant from its common-law duty, and this may depend somewhat upon the authority which the defendant had the right to treat as possessed by the persons signing those bills at the time they were made. Inasmuch as no conditions were mentioned in connection with the information given by the freight agent of the through rates for which the defendant would transport the property, it may be that Shanley  Co. supposed that the common-law duty would be assumed by the defendant as such carrier, and that would have been the situation *Page 449 
if no special terms had been provided for when the property was delivered to the defendant. And although Shanley  Co. had not undertaken to furnish the property for shipment, they had the right to assume, unless advised to the contrary, that when delivered for that purpose it was received pursuant to the arrangement before then made so far as related to the rates and the through transportation. And, consistently only with such previous understanding or agreement, the defendant was permitted to treat it as within the authority of the persons who delivered the potatoes, to make or accept stipulations or conditions for the reception and carriage of the property by it, and beyond that the owners were not necessarily bound by anything contained in the shipping bills so far as it was dependent merely upon the presumption of authority of the persons executing them. Treating, as we do upon the facts found, the defendant's contract as one for transportation of the property to the place of destination, the provisions and conditions upon the shipping bills, so far as they may be otherwise construed, are not applicable to the shipments in question. (Riley v. N.Y., L.E.  W.R.R. Co., 34 Hun, 97;Babcock v. L.S.  M.S. Ry. Co., 49 N.Y. 491; Condict v. G.T. Ry. Co.,
54 id. 500.) The conclusion was permitted that not only did Shanley Co. have no knowledge of the shipping bills, but that the receipts or bills of lading did not come to them until the potatoes were shipped and had gone forward. They were, therefore, not necessarily charged with any of the terms and conditions (whatever they were) of the bills of lading other than such as the defendant was at liberty to treat as within the authority of the persons receiving them to accept in behalf of the owners of the property. (Coffin v. N.Y.C.  H.R.R.R. Co., 64 Barb. 379;56 N.Y. 632; Bostwick v. Baltimore  O.R.R. Co., 45 id. 712; GermaniaF. Ins. Co. v. M.  C.R.R. Co., 72 id. 90; Guillaume v. General T. Co.,
100 id. 491; Swift v. Pacific, etc., Co., 106 id. 206; Park v. Preston,
108 id. 434.) And to that extent, and that only, the terms and conditions of the shipping bills, so far as reasonable and applicable to through *Page 450 
transportation of the property by the defendant, must, for that purpose, be deemed within the contract. But limitation of the common-law liability of the carrier is dependent upon language in the contract fairly requiring such construction without the aid of implication. The provisions to the effect that the defendant would not be responsible for delay in the transit of the property did not have the effect to relieve it from the consequences of delay occasioned by its negligence, as exemption from liability for that cause was not expressed in the contract. (Magnin v. Dinsmore, 56 N.Y. 168; Mynard v. Syracuse, etc.,R.R. Co., 71 id. 180; Nicholas v. N.Y.C., etc., R.R. Co., 89 id. 370.) There was evidence upon the subject, and by it was supported the finding of the referee that the loss suffered and the damages sustained by the plaintiffs' assignors were caused by the defendant's negligence in transporting the potatoes. Amongst the terms and conditions on the back of the shipping bills, was one numbered 12, which provided "that no claim for damage to, loss of or detention of any goods for which this company is accountable shall be allowed unless notice in writing and particulars of the claim for said loss, damage or detention are given to station freight agent at or nearest to the place of delivery within thirty-six hours after the goods in respect to which said claim is made are delivered." No such notice was given. The referee refused to give effect to it upon the request of the defendant's counsel and exception was taken. The view of the referee was that this provision was not applicable to shipments beyond the terminus of the defendant's railway. The place of delivery was East St. Louis; and the same reason for the requirement of the notice when the place of delivery by the defendant is beyond its own line of road exists for it as when such place is on its railway. The purpose of the notice evidently was to enable the carrier to investigate the nature, cause and extent of the injury or damages claimed, with a view to the means of the protection which such opportunity may afford. It is the accountability of the defendant for damages that renders the notice essential, and by *Page 451 
the terms of the clause in question no other condition is required. It is true that other clauses are to the effect that the defendant should not be responsible beyond its own railway for goods passing over it and from it on to other roads, but it is contemplated that its cars containing goods might go forward on connecting railroads to the place of destination. It is not seen how that fact can qualify or limit the purpose of the notice. The delivery in view is to the consignee. This can be done only at the place to which the goods are consigned. Before delivery there he may not be supposed to have either the opportunity or means of giving the notice.
It is legitimate for a common carrier by contract with the shipper to provide for a reasonable time within which notice of claim for loss or damage shall be given as a condition of liability and the manner of giving it. (Express Co. v. Caldwell, 21 Wall. 264; Southern Express Co. v. Hunnicutt, 54 Miss. 566; 28 Am. R. 385; Lewis v. Great Western Ry.Co., 5 Hurl.  Norm. 867.) In those cases the notices provided for were held to be reasonable, and that question is an open one for consideration. (Westcott v. Fargo, 61 N.Y. 542, 551; Adams Express Co. v. Reagan, 29 Ind. 21; 92 Am. Dec. 332.) In the present case each car contained four hundred bushels and upwards of potatoes. The time in which the condition required notice to be given might not include more than twelve business hours to ascertain the requisite particulars of the claim for the purpose of the notice. It is easy to see that the specified time of thirty-six hours would be inadequate to the necessity that might exist in a case like the one under consideration. The conclusion was permitted that in view of the character and extent of the property and the nature of the claim for damages, which might and did arise, the time specified within which to give notice with particulars was quite unreasonable; and, therefore, and for that reason the condition in that respect was inapplicable to the shipments in question, and the failure to give such notice was no bar to the remedy.
This view renders it unnecessary in the consideration of the *Page 452 
effect of such condition to refer further to the circumstances under which the shipping bills were made in view of the fact that it does not appear that the condition was in the bill of lading. No other question seems to require the expression of consideration.
The judgment should be affirmed.
All concur, FOLLETT, Ch. J., in result.
Judgment affirmed.